Case: 10-51145     Document: 00511752968         Page: 1     Date Filed: 02/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012
                                     No. 10-51145
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MANUEL TORRES-OJEDA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-261-5


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judge.
PER CURIAM:*
        The attorney appointed to represent Jose Torres-Ojeda has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Torres-Ojeda has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51145   Document: 00511752968      Page: 2   Date Filed: 02/09/2012

                                  No. 10-51145

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      In his amended brief, counsel requested that Torres-Ojeda be given
additional time to respond to the statements in that brief. Torres-Ojeda took no
action and filed nothing after counsel filed his original Anders brief. In the
intervening time between the amended brief and this order, he has similarly
failed to file anything. Accordingly, we conclude that Torres-Ojeda has had
sufficient time to file something if we wished to do so; the motion for additional
time is DENIED as moot.




                                        2